Putnam Investments, LLC One Post Office Square Boston, MA 02109 February 29, 2008 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Proxy materials for Putnam Asset Allocation Trust (Securities Act Registration no. 33-51017; Investment Company Act File no. 811-07121) Putnam Funds Trust, on behalf of its Putnam Income Strategies Fund series (Securities Act Registration no. 33-515; Investment Company Act File no. 811-07513) Putnam Variable Trust, on behalf of its Putnam VT Global Asset Allocation Fund series (Securities Act Registration no. 33-17486; Investment Company Act File no. 811-05346) Ladies and Gentlemen: Pursuant to Rule 14a-6(b) under the Securities Exchange Act of 1934, we are transmitting for filing via the EDGAR system preliminary proxy materials in connection with a special meeting of shareholders of the registrants identified above to be held on May 22, 2008. Definitive materials are expected to be mailed to shareholders on or about March 24, 2008. Comments on the above-referenced filing can be directed to Carlo Forcione of this office at (617) 760-1224. Very truly yours, /s/ Carlo N. Forcione Vice President and Counsel cc: Ropes & Gray LLP
